 In the Matter of INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL No. 201,AFLandTHE INTERNATIONAL RICE MILLING CO., INC.;-AMERICANRICE MILLING CO., INC.; LOUISIANA STATE RICE MILLING CO., INC.;AND JOSEPH DORE, SR., DOING BUSINESS AS SUPREME RICE MILLIn the Matter of INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL No. 201,AFLandLovING RICE MILLSIn the Matter Of INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL No. 201,AFLandLOUISIANA STATE RICE MILLING CO., INC.In the Matter Of INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, LOCAL No. 201,AFLandKAPLAN RICE MILLS, INC.Cases Nos. 15-CC-1 through 15-CC-4, respectively.DecidedJune 20, 1949DECISIONANDORDERIOn June 25, 1948, Trial Examiner Frederic B. Parkes, 2nd,issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto. Thereafter, the complainants and theGeneral Counsel filed exceptions and supporting briefs; none werefiled by the Respondents.The requests for oral argument made bythe Respondent and the General Counsel are hereby denied, inasmuchas the record and the briefs, in our opinion, adequately present theissues andthe positions of the parties.'1The Railway Labor Executive Association also requested oral argument asamtcuscuriaeIts request is likewise deniedAlthough the Association has not presented itsposition in this matter to the Board,itwas offered an opportunity to do so when the Boardon August 2, 1948,granted its request foi permission to file a brief herein.84 N L. R. B., No. 47.360 INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.361The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, but only insofar as they are consistentwith this Decision and Order.1.The Trial Examiner found that the Respondent violated Section8 (b) (4) (A) and (B) of the Act by picketing sidings of cert.9ininterstate railroads, subsidiaries of the Missouri Pacific and SouthernPacific, and by threatening employees of those railroads with violencefor dishonoring its picket lines.We cannot agree with this finding.The relevant portion of Section 8 (b) (4) (A) and (B) of the Act pro-vides that it shall be an unfair labor practice for a labor organizationto induce or encourage the "employees" of any "employer" to engagein a secondary boycott.However, Section 2 (2) and (3) of the Actprovide in part that the term "employer" should not include "anyperson subject to the Railway Labor Act," and that the term "em-ployee" should not include any individual "employed by an employersubject to the Railway Labor Act."In view of the clear language of the amended Act, and in the ab-sence of any indication in the legislative history that Congress intendeda different result, we must conclude that none of the Respondent'saforesaid activities induced or encouragesemployeesof anemployerto engage-in a secondary boycott, within the meaning of Section 8 (b)(4) (A) or (B). Our conclusion in this respect is buttressed by theseparate treatment that Congress has historically accorded railroads,their employees, and the organizations of- their employees. In ouropinion, a sudden contrary intent on the part of the Eightieth Congressshould not be inferred in the absence of a clear expression in thestatute that such was the Congressional purpose.We find no sugges-tion of such a clear expression here. Indeed, the fact that the 1947amendments changed the definition of employee by excluding persons4'employed by an employer subject to the Railway Labor Act," where-as no such exclusion was contained in the Wagner Act before amend-ment is, if anything, an expression of an opposite intention.2.The Trial Examiner also found that the Respondent violatedSection 8 (b) (4) (A) and (B) by attempting to prevent a SalesHouse truck from entering the Kaplan mill on October 21, 1947.Wedo not agree with this finding.The Respondent's' activities arose outof theprimarypicketing of the Kaplan mill, and were carried out inthe immediate vicinity of that mill. 362DECISIONS OF NATIONALLABOR RELATIONS BOARDto be condoned, but violence does not convertprimarypicketing intosecondaryaction within the meaning of Section 8 (b) (4) (A)or (B).2*As the complaint herein doesnotallege restraint and coer-cion of employees in violation of Section 8 (b) (1) (A), we are notcalled upon to decide whether the Respondent's conduct toward theemployees of the Sales House constituted a violation of that Section.In view of the foregoing, we shall dismiss the entire complaint.ORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe Respondent, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 201, AFL, be, andit hereby is, dismissed.MEMBER GRAY took no part in the consideration of the above Deci-sion and Order.INTERMEDIATE REPORTC. Paul Barker, Esq,IV.P Alexander, Esq., And! erc P. Carter,Esq.,andVictor G. Hess,Esq., for the General CounselBaldwin, Haspel&Molony, by Laurence A Molony, Esq.,andConrad Meyer,1II, Esq., of New Orleans,La, for Kaplan, Loving,International,American, andSupreme.E. R. Kaufman,Esq.,of.Lake Charles,, La., andMonroe and Lemann,byNicholas,Kalalan, Esq.,of, New,Orleiins,La.; for,Louisiana State.Milling, Godchaux,Saal & Diilling,byJ.B. Miller, Esq.,of New Orleans, La.,for the Missouri Pacific.Davidson&Davidson,by J.J.Davidson,Esq.,of Lafayette,La., for theSouthern Pacific.,Chris Dixie, Esq.,of Houston,Tex., andAubrey Hirsch, Esq.,of Baton Rouge,La., for the respondent.STATEMENTOF THE CASEUpon charges and amended charges duly filed by The International RiceMilling Co.,herein called International;American Rice Milling Co., Inc., hereincalled American;Louisiana State Rice Milling Co., Inc., herein called LouisianaState ; Joseph Dore,'9r., `doing business as Supreme Rice Mill, herein calledSupreme ; Loving Rice Mills, herein called Loving ; and Kaplan Rice Mills, Inc.;herein called Kaplan,' and in accordance with an order of the General Counselof the National Labor Relations Board, herein called the General Counsel,'datedJanuary 23, 1948, consolidating the four cases,the General Counsel, by the2* SeeMatter of Oil Workers International Union,LocalUnion 31,6 (010)andThe PureOil Company(84 N L R B 315)1International,American,Louisiana State,Supreme,Loving,and Kaplan are at timesreferred to collectively herein as the complainants2This designation will also be used to refer to the attorneys on the staff of the GeneralCounsel who presented the case in his behalf INTERNATIONAL BROTHERHOODOFTEAMSTERS,ETC.363Acting Regional Director for the Fifteenth Region (New Orleans, Louisiana),issued a complaint dated January 27, 1948, against International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, Local 201,AFL, herein called the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (b), subsections (4) (A) and (4) (B), and Section 2 (6) and(7)of the National Labor Relations Act, as amended June 23, 1947, hereincalled the Act.Copies of the charges, the complaint, and notice'of hearing-wereduly served upon the respondent and the complainantsWith respect to the unfair labor practices, the complaint, as amended,' allegedin substance that (1) the respondent, during the course of a strike of the com-plainants'mills, induced and encouraged the employees of Texas and NewOrleans Railroad, hereinafter called the Southern Pacific, of New Orleans, Texasand Mexico Railroad, hereinafter called the Missouri Pacific,' and The Sales andServiceHouse, hereinafter called the Sales House, to engage in a strike orconcerted refusal in the course of their employment to transport or otherwisehandle, or work on, goods, articles, and commodities shipped to or from thecomplainants, or to perform services in connection with the shipment of suchgoods, articles, and commodities; (2) the object of such conduct on the part ofthe respondent was to force or require the Southern Pacific, Missouri Pacific, andSales House to cease using, handling, transporting, or otherwise dealing in theproducts of, or to cease doing business, with the complainants and to force orrequire the complainants to recognize or bargain collectively with the respond-ents as the representative of the employees of the respective complainants ;(3) no labor dispute existed at the dates material herein between the SouthernPacific, the Missouri Pacific, and the Sales House and their respective employees ;and (4) by the foregoing acts, the respondent engaged in unfair labor practiceswithin the meaning of Section 8 (b), subsections (4) (A) and (4) (B), of theAct.On.March 11, 1948,, the respondent- filed its answer, in part admitting andin part denying the allegations in the complaint, but denying'that the respondenthad engaged in any unfair labor practicesAs special defences, the respondentalleged that (1) its strike and picketing for organizational and recognition pur-poses were exercises of its constitutional right of freedom of speech and ofassembly under the first and fifth amendment of the Constitution of the UnitedStates, (2) the complainants, against whom the primary strike and picketingwere directed, "have no status to institute proceedings complaining of secondaryboycott or secondary picketing which under the Act, as amended, may be filed bypersons who are neutrals to the labor dispute," and (3) the Southern Pacificand the Missouri Pacific are common carriers- by rail engaged in interstate com-"employers" within the meaning of the Act, with the consequence that the com-plaint's allegations of violations of the Act are insufficient in law.Pursuant to notice, a hearing was held on March 25, 26, and 27, 1948, at Crow-ley,Louisiana, before Frederic B. Parkes, 2nd, the undersigned Trial Examinerduly designated by the Chief Trial Examiner. The General Counsel, the com-plainants, the Missouri Pacific, the Southern Pacific, and the respondent wererepresented by counsel and participated in the hearing.Full opportunity to8During the course of the hearing, the complaint was amended as to minor details.4 The Southern Pacific and the Missouri Pacific are sometimes collectivelyreferred toherein as the railroads. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.At the outset of the hearing, argument was held upon two of the specialdefences urged in the respondent's answer, namely, (1) that the Missouri Pacificand the Southern Pacific were not employers within the meaning of the Act andthat accordingly the respondent could not have violated the Act by encouragingtheir employees to engage in a secondary boycott and (2) that the complainantshad "no status" to institute the proceedings. Insofar as these defences weredeemed to be motions to dismiss the complaint, they were denied.At the coltelusion of the hearing the undersigned granted a motion by the General Counselto conform the pleadings to the proof as to dates, spelling, and minor variances.Upon the conclusion of the hearing, the undersigned,advised the parties that theymight argue before, and file briefs or proposed findings of fact and conclusionsof law, or both, with the Trial Examiner. The parties waived oral argumentbut briefly stated their positions.Thereafter, counsel for the complainants andfor the General Counsel filed briefs with the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THE PARTIESInternational Rice Milling Co., Inc., a Louisiana corporation with its principaloffice and plant at Crowley,Louisiana, operates a rice mill.In connection withits operations during 1946,it purchased 153,101 barrels of rough rice,of whichapproximately 9 percent was received from points outside the State of Louisiana.During the same year,itprocessed16,935,900 pounds of clean rice,ofwhichapproximately 77 percent was shipped to points outside the State of Louisiana.AmericanRice Milling Co,Inc., a Louisiana corporation with its principaloffice and plant at Crowley,Louisiana, is engaged in the operation of a rice mill.In the course and conduct of its operations during 1946, it purchased 230,135barrels of rough rice,of which approximately 7.31 percent was received frompoints,outsidethe- State of -Louisiana.During the same year,itprocessed24,855,668 pounds of rice, of which 19,258,100 pounds were shipped to pointsoutside the State of Louisiana.Louisiana State Rice Milling Co., Inc., a Louisiana corporation with its prin-cipal office at Abbeville,Louisiana, is engaged in the milling of rice and operatesmills at Abbeville,Crowley, andRayne, LouisianaIn connection with the opera-tion at its three plants during 1946,it purchased 1,187,327 barrels of rough rice,of which approximately 20 percent was received from points outside the Stateof Louisiana.During the same year,it processed130,803,500pounds of rice, ofwhich approximately 90 percent was shipped to points outside the State ofLouisiana.Joseph Dore, Sr., doing business as Supreme Rice Mill has his principal office atCrowley, Louisiana,where he is,engaged in the operation of a plant for millingrice.In connection with his operations in 1946, he purchased 300,000 barrelsof rough rice of which approximately 20 percent was received from points out-side the State of Louisiana.During thesame year, he processed 33,000,000pounds of rice, of which approximately 95 percent was shipped to points outsidethe State of Louisiana.1-"Monte Loving, an individual doing business as Loving Rice Mills,has his prin-,cipal office at Crowley, Louisiana,where he operates a plant for milling rice. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.365In connection with his operations during the year of 1946, he purchased 180,-247 barrels of rough rice, of which 47,204 barrels were received from points out-side the State of Louisiana.During the same year, he processed 20,000,000pounds of rice, of which approximately 98 percent was shipped to points outsidethe State of Louisiana.Kaplan Rice Mills, Inc, a Louisiana corporation with its principal office andplant at Kaplan, Louisiana, is engaged in the milling of rice. In connection withits operations during the year 1946, it purchased 500,000 barrels of rough rice, ofwhich approximately 50 percent was received from points outside the State ofLouisiana.During the same year, it processed 50,000,000 pounds of rice, ofwhich approximately 60 percent was shipped to points outside the State ofLouisiana.Texas andNew Orleans Railroad, a Texas corporationand an operating sub-sidiary of the Southern Pacific Railroad, is engaged in the business of transportingfreight andpassengersin the State of Louisiana. In connection with its business,the Texas and New Orleans Railroad, herein called the Southern Pacific ownsand operates railroad equipment, rights-of-way, tracks, switches, public sidings,and public team tracks in and around Crowley, Rayne, and Abbeville,Louisiana.It transports and handles goods, articles, and commodities shipped to and fromthe respective plants of International, American, LouisianaState, Supreme, andKaplan, at Crowley, Rayne, Abbeville, and Kaplan, Louisiana,for and on behalfof these companies and others.Guy A Thompson, a resident of St. Louis, Missouri, is a duly qualified Trusteeof the property of the New Orleans, Texas and Mexico Railroad Company byvirtue of an order of the U. S District Court for the Eastern Division, EasternJudicial District of Missouri in the proceedings entitled "In the Matter of Mis-souri Pacific Railroad Company, Debtor," Docket No. 6935.As such, Thompsonoperates the' properties of the New Orleans, Texas and Mexico Railroad, hereincalled the Missouri Pacific.The Missouri Pacific owns and operates railroads,railroad equipment, rights-of-way, tracks,, switches, public sidings, and publicteam tracks in acid around Crowley, Louisiana. It transports and handlesgoods, articles and commodities shipped to' and from the respective plants ofInternational, American, Louisiana State, Supreme, and Loving, at Crowley,Louisiana, for and on behalf of these companies and others.,Paul T. Doerle, Pauline A Davant, Thelma B. Doerle, Frances C. Doerle, Har-old E. Doerle, Paul A. Doerle, and Robert L. Doerle are copartnersdoing Busi-ness as The Sales and Service House in New Iberia, Louisiana, and are engagedin the business, among others, of selling feed and grain.The Sales Housepurchases and handles goods, articles, and commodities from Kaplan.InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Local No 201, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employees of the com-plainants.It has never been certified by the Board as the statutory representa-tive of any employees of the complainants.II. THE UNFAIR LABOR PRACTICES 5A. The rice milling industry in generalCrowley, Louisiana, is the center of the rice industry of the state, and is thesite of 13 or 14 rice mills.Rice, which is planted in the spring months from"Unless otherwise noted,the, findings in this section are based upon substantially uncon-troverted evidence.833396-50-vol 84-27 366DECISIONSOF NATIONALLABOR RELATIONS BOARDMarch to May, is harvested in September, October, and November. Duringthese fall months, the rice mills work at peak capacity, drying, milling, and pack-aging rice.Because of limited storage facilities in most mills, it is necessaryduring the peak season for the rice to move as rapidfly'as possible through themilling process.Some mills cease production operations at"the end of the fallpeak season ; others carry on such work until about March when they shut downuntil' summer. In the suhuner, some mills resume limited operationsThemilling industry i's thus seasonal in' nature.The respondent, a general local admitting to membership eligible employees ofthe rice mills and other industries in Crowley and surrounding area, commencedits organizational activities among employees of the complainants,in November1946.The campaign was directed locally by Milton G J. Broussard, presidentand business agent of the respondent, and by Paul Kuhns, who was secretaryand treasurer of a local of International Brotherhood of,Teamsters, Chauffeurs,Warehousemen and Helpers of America, A. F. L, in Baton Rouge, Louisiana,and who came to Crowley to assist in the organization and campaign of therespondents In February 1947, the respondent by letter, requested each of thecomplainants to recognize it as,the collective. bargaining. representative of theemployees of each complainant 7 Thereafter, various negotiations ensuedbetween the respondent and the respective complainants. In general, the, com-plainants requested that the respondent establish proof of its,claim to majorityrrepresentation.With Kaplan, negotiations proceeded to the point that Kaplanagreed to accept a card check as a means of establishing the respondent's major-ity status, but no further steps, were taken by the respondent.'With Louisiana .State, the respondent agreed to enter into a card check, which was held in lateFebruary or early, March 1947, but failed to establish the respondent's majoritystatus.None of the complainants ever recognized the respondent as the collee-tive bargaining representative of their employees or entered into a contract withit.The respondent has never been certified, by the Board as the statutory repre-sentative of the,employees of any complainantC. The strike and picketing by the respondent1.At the mills of the complainantsOn September 3, 1947, the respondent instituted a strike, pursuant to theauthorization previously given by its membership at a regular, meeting, at Inter-national and American and at the Crowley mill of Louisiana State. On the°A letter sent by the respondent to'Louisiana' State in February 1947, was signed byKuhns as "Secretary Treasurer Local #5 and'liusmess Manager Local $l: 201." The recordestablishes and it is found that'Broussard and Kuhns were agents of the respondent7Harvey E Fuselier, manager of Supreme, denied that.he had. ever. received any com-munications from the respondent and testified that if Joseph Dore, Sr , owner of Supreme,had received any letters from the respondent, he would have given them to Fuselier andthat Dore had denied receibine' any'such"correspondence.Dore did not testifyKuhns,on the other hand, stated at the hearing that the respondent requested recognition fromeach of the complainantsCopies of these letters were not produced at the hearing.Onthe issue of request for recognition, other mill, owners at first denied that the respondentmade such requests but later corrected their' testimony and stated'that the requests hadbeen made.Although this conflict in'evidence is, not particularly vital to the determina-tion of the issues of the case, upon the entire record, the undersigned believes and findsthat the,respondent did, in fact request statutory recognition of Supreme. INTERNATIONAL BROTHERHOOD OF TEA1VISTERS,' ETC.367same day, the respondent sent the following telegram to TInternational,-Amer-ican, and Louisiana State :I'This is to officially advise you that undersigned committee has beenselected by a majority of your employees to represent them in the presentwork stoppage and all matters pei taining to collective bargaining.Westand ready to meet you at your convenience and can be contacted at ouroffice by telephone number 559.LEO CARTER.'MILTON G. J. BROUSSAiin.PAUL KUHNS.On September 4 and 6, 1947, respectively, the respondent extended the strike toLouisiana State's mills at Rayne and Abbeville. Supreme and Loving werestruck on September 5 and 17. Less than a majority'of the non-supervisory pro-duction and maintenance employees of each mill participated in the strike, and allmills continued to operate throughout the strike.The respondent establishedpicket lines at the struck mills, patrolled by between 1 and 4 strikers.Fromthe outset of the strike at some mills, the picket lines on public thoroughfares ex-tended across tracks of the Missouri Pacific and Southern Pacific.Within ashort time after the strike began, the pickets carried placards each bearing one ofthe following legends and the name of the respondent :This is a picket line.Respect it.Do not cross it.This job is unfair to Local 201, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, A. F. L.This job unfair to organized labor.High cost low pay blues.2.At the railroadsAlthough the picket lines at some mills crossed the tracks of the MissouriPacific and Southern Pacific servicing some of the mills, such activity in Septem-ber and early October did not deter the railroad crews from performing theirduties in switching cars to and from the'mills.Despite the strike, the mills con-tinued substantially normal operations.On September 15, 1947, the respondent sent the following letter to Andrew G.Lacour, a conductor for the Southern Pacific and chairman of the grievancecommittee of the Brotherhood of Railroad Trainmen, Morgan Lodge 317, herein-after called the Brotherhood, to which many of the employees of the railroad be-longed :This is to notify you after a duly conducted strike ballot, the workers ofthe following Rice Mills who are members of our organization, voted unan-imously to strike.-La. State Rice Milling Co, Inc, Abbeville, La.La. State Rice Milling Co, Inc., Rayne, La.La. State Rice Milling Co, Inc., Crowley, Pa.Liberty Rice Mill, Kaplan, La.Simons Warehouse?Kaplan?La.Supreme Rice Mill, Crowley, La.International Rice Mill, Crowley, La.-8It appearsthat Carterwas also an agent of'the'respondent,participating in the organi-zational and strike activities of the respondent early in September 1947. 368DECISIONS OF NATIONAL LABOR, RELATIONS BOARDWe request you to consider this official from the International Brotherhoodof Teamsters Cheauffers [sic] Warehousemen & Helpers of America (A. F.of L.) Local Union #201 and are asking you to respect our Picket Linesat the above mentioned Mills.The purpose of the strike is to gain recignition [sic] for the purpose ofbargaining collectively and was the last step we could take after manage-ment failed to bargain collectively.Fraternally you's,H. G. J. BROUSSARD,Pres. & Business Agent, Teams. Local Union #201.About October 13, 1947, the tactics of the strikers changed in that as the trainsapproached the picket lines at the struck mills, the pickets would gather in acluster on the railroad track, holding one of the placards toward the engine.When the engine approached within a few feet of the, group, they dispersed andallowed the train to perform the switching operations.On October 13, 1947, Broussard telephoned Lacour and said, according to thelatter's credible testimony, "Mr. Lacour, if your men don't respect our picketlines, they are liable to be shot with buckshot " On the following day, Lacourand Raymond J. Boudreaux, a switchman for the Southern Pacific, and Hugh B.Swanzey, trainmaster for the Southern Pacific, went to Broussard's office atCrowley to discuss the strike situation. In response to Lacour's question, Brous-sard admitted that he had telephoned Lacour the night before and had made thestatements related above.According to Lacour, Broussard "clarified the state-ment by saying that he could not be responsible for the men. As far as he wasconcerned, he just wanted to protect us and tell us that the men were just a littlebit restless over the fact that we were switching and spotting ears." Swanzeytestified credibly that "during the course of the conversation, there was men-tioned dynamite and Mr. Lacour asked Mr Broussard what he meant by that.Mr. Broussard told Mr. Lacour that the men were evidently prepared," although"Dir. Broussard told Mr. Lacour he had been instructed to hold violence to a min-imum." Swanzey further testified that "Dir. Broussard said that all he could do,to any member of his organization, if there was any violence, would be to suspendthat member."'The findings in his paragraph are based upon the credible testimony of Lacour andSwanzeyIn regard to these conversations, Broussard testified as follows on direct exami-nation by counsel for the respondent :Q. Did you hear the testimony of Mr. Lacour, relative to a telephone conversationwith you in your office?A That's right.Q Was the testimony of Mr. Lacour substantially correct?A. Substantially,with several exceptions.I don't think all of the statements wasclear as far as I am concerned.Q.Did you at any time threaten Mr. Lacour or his people?A. No, I relayed a message of a threat made over the phone to me to Mr. Lacourand his men.Q.When Mr Lacour came to see you the next day at your office,together with Mr.Boudreaux,and Mr. Swanzey,did you make it plain to Mr. Lacour at that time so hecould understand that you were making no threats whatever to him?A. I think mymessage wasvery clear.Q. You say you never did threaten him?A. That's right.Boudreaux testified that on October 15, "The conversation was, [Lacour]just asked him toremove his picket line because we were not interested in the strike and he wouldn't agree.That was about all of the conversation"According to Boudreaux,there was no mention ofthe threats made the night before.Boudreaux did not impress the undersigned as an rINTERNATIONALBROTHERHOOD OF TEAMSTERS,ETC.369-During the evening of October 15, 1947, Lacour received three telephone callsfrom persons who did not disclose their identity. The first two calls were to theeffect, "Don't pick up any more cars." The message of the third call, made at 2a. in., was"If our pickets won't stop you, dynamite will."Lacour informed thetrain crews of the railroads of these threats and the Brotherhood instructed itsmembership that in performing their duties, each member should use his own dis-cretion in determining whether it was safe to cross the picket lines:About October 15, 1947, the respondent placed a picket line on the passing tracksof the Southern Pacific at Kaplan, Louisiana, servingKaplan andtwo otherbusiness concerns.The picket line was between 300 and 400 feet west of Kap-lan's property.However, none of Kaplan's employees was on strike.10 The traincrews of the Southern Pacific refused to pass the picket line and service Kaplan.The pickets at the Abbeville plant of Louisiana State also began to gather ingroups on the Southern Pacific spur tracks leading to the mill when trains werein the yards about October 13. On October 15, as a train approached to enterthe plant of Louisiana State at Abbeville, a picket came from the group on thetrack and gave a note to the engineer of the train. The crew refused to crossthe picket line.About the same time, the respondent engaged in similar picket-ing activities on the Southern Pacific's spur tracks leading to the Rayne plant ofLouisiana State and the train crews refused to enter the mill.At Crowley on October 15, 1947, the respondent also intensified its picketingactivities by placing groups of pickets, ranging in number between 15 and 30, atvarious points on tracks of the Southern Pacific andMissouriPacific servicingthe mills involved herein. In some instances, the groups of pickets on the trackswere in the immediate vicinity of the mill being picketed.But in others, thecluster of pickets was some distance removed. For example, the group picketingthe Missouri Pacific tracks at Supreme was 150 yards from, Supreme's propertyand was effective in stopping the train crew from performing switching forLouisiana State, whose mill was some 400 yards from the picket cluster. Thetrain crews refused to pass the picket lines at Crowley on October 15. Althoughthe train crews were permitted by an arrangement between the railroads andthe respondent 'to enter the struck mills and remove loaded cars on October 16,the crews thereafter refused to cross the picket line for the duration of thepicketing.A further consequence of their refusal to pass the picket lines wasthe cessation of service to mills who were not involved in the labor dispute butwhose plants were located at points on the Missouri Pacific and Southern Pacificespecially reliable witnessInasmuch as his testimony conflicts with that of both Lacourand Broussard, it is clear that Boudreaux did not recall all the details of the conversationon October 15 In view of the fact that about October 13 and thereafter the respondentchanged its picketing tactics and the pickets began to cluster in groups on the tracks of theSouthern Pacific and Missouri Pacific when trains approached,as well as the undersigned'sobservation of the witnesses, the undersigned does not credit Broussaid's testimony that hedid not make threats of violence to LacourRather, upon the entire record, the testimonyof Lacour and Swanzey is credited on this issue.10The complaint alleged that the respondent called a strike of, the employees of Kaplanon or about September 5, 1947. The record fails to sustain this allegation., ClarenceJMontgomeiy, Jr , vice president of Kaplan, testified credibly and without, substantialcontradiction that none of his employees participated in a strike in September or October1947,but that pickets of the respondent appeared at the tracks of the Southern Pacificservicing Kaplan and other industries about the middle of October.The pickets carriedvarious signs, one being "This job unfair to" the respondent.They did not picket the plantof Kaplan proper until about October 22, when the respondent was enjoined from picketingthe railroads by the Louisiana State District Court. 370DECISIONS OF NATIONALLABOR RELATIONS BOARDtracks between the struck-and picketed mills" The Missouri Pacific and South-ern Pacific, rendered services to the struck mills thereafter, by, operating I trainsmanned by supervisors and officials who took over the operation of the trains atthe point, where the picket lines crossed the tracks, entered the mills, performedthe necessary switching operation, removed loaded cars, and then returned thetrains to the operating crews after passing the picket lines.12 ,.In some instancesby special arrangement with the respondent, the crews were permitted to pass thepicket lines to render services to companies not involved in the dispute 13 Twoof the mills obtained cars-by moving them into their mills themselves from thepoint at which- the pickets crossed the tracks and at which the.train crews leftthe car.From October 16 until the picketing of,the railroad ceased about October 22,some of the complainants loaded their finished products by truck into railroadfreight cars on "team tracks," which are siding tracks of the railroad locatedon, their property for the general use of the public, in receivingand sending mer-chandise by freightcommenced to load such cars, the respondent placed a picket line on the teamlineswere a considerable distance from the struckmills.For example, theCrowley mills of Louisana State and Supreme, were each about 500'yards from1he team track.The regular crews of the railroad refused to cross the picketlines to remove the. cars loaded by, the complainants. Jn someinstances, thecrews removed cars loaded by persons other than the complainantsand in othersthe team tracks were serviced by trains operated by supervisorsand officials ofthe railroad.i,The record establishes that the railroadcrews failed to crossthe picket lineson and after October 15 because they feared for their safety,,bothon and off thejob, particularly in view of the threats communicated,byBroussard to Lacour.Charles'Frejean, a-brakeman for the Southern Pacific,, testified credibly that onOctober 20, 1947, when he resumed his duties near the picket line afterofficialsof the Southern -Pacific, had taken the train through the picket line to bringout loadedcars at Louisiana State, oneat the railroadtracks said "that he had a goodmind3.,As to theSales HouseAs previously related, the respondent established a picket line on the SouthernPacific tracks servicing Kaplan about the middle of October.On October 21,1947, about 5: 30 p. m., Charles Boutier and Arthur F. Gregory, truck drivers foru'For example,Lawrence L. Brown,generalmanager of the Rice City. Mill Co. atCrowley, testified' credibly, and' without contradiction that between October 14 and 22,the regular crews of the Southern Pacific andMissouriPacific rendered no services to hismill.'12When the supervisors and officials of the railroad took the trains through the picketlines, the pickets continued'their same activities.'That is, theyremained'on the trackuntil the locomotive was almost upon them before stepping off the track.In one instance,when a locomotive was being'coupled to a loaded ca'r, a picket remained in the space betweenthe'car and locomotive until forcibly removed by a special agent of the Southern Pacific.13Kuhns testified that the respondent did not attempt to disrupt deliveries by the rail-roads to industries other'than the mills herein involved and that when such deliveries wereto be made,the respondent would remove the pickets or issue passes to the train crews.He admitted,however, that no statement of this general policy was given the railroads andthat the pickets were not removed or passes were not issued until the railroads brought eachindividual case to the attention of the respondent. INTERNATIONALBROTHERHOOD. OF TEAMSTERS,ETC.371the Sales House, appeared at the Kaplan, plant to obtain some rice or bran forthe Sales House.According to the credible testimony of Gregory, the followingincident occurred when they approached the plant of Kaplan:When [we] got up there and" was driving into the mill, we met a crowd offellows walking down by the tracks and as we approached they bade us tostop. . . .They formed a line across the road and walked back towardthe truck and we stopped. They asked us where we were going.We saidwe were going to Kaplan, going to get some rice. They said don't you knowwe got a strike on. . . .We didn't know it and they said you can't gobecause the strike is on.You will have to go back.We agreed to that sohe asked Charles Boutier, if he had driver's license.He said he had one."Don't let nobody else drive your truck."We agreed to that. So we simplystarted to turn around and this fellow spoke rather rough.' I asked him whyhe spoke that way, and he said, "That's all right, go ahead."We went back to the highway and we stopped at the highway. Charles gotout and went to the mill across the street and a fellow by the name of Mr.Montgomery [vice president of Kaplan] came forth.He . . .. came to thetruck and asked me was we on our way to the mill. We said we were, andtold him what- the strikers . . . told'us. So he said, "You want the order?"I told him, yes, but I am not the driver, you will, have to see the driver aboutthat.So by thdt,:time Charles came back to the truck and he spoke toCharles about it. . . .He told us to -go down one block and go back to therice mill and he got in the truck with us: . . . So as we neared the track, thefellows left from across the way' from where we were, running on the track,and we got there. They asked us,to stop or something; making a,sign.Wedidn't hear -what they said.We did not stop and Mr. Montgomery got out of the truck and walked onthe front right side of the truck with his hand on the fender and told usto come on.We drove on across the tracks. As we crossed the tracks thefellows threw rocks at the truck and from the lights of the truck we couldsee the rocks passing in front by Mr. Montgomery.' Mr: Montgomery stuckhis head inside the cab, to keep the rocks from hitting him, I imagine, andwe proceeded on to the mill.Q. Did you hear the rocks hitting the truck?A. Yes, sir.,Q.Were these the same men who had stopped you and turned you aroundand sent you back?.A. Yes, sir.,Q Were they white fellows?,A. All white:.A. Yes, sir.,Montgomery testified that Gregory's' version of the incident was substantiallycorrect, that rocks were thrown at Montgomery by 'the strikers, and that herecognized "practically all of them because I know them, they were residents ofKaplan," although at that time none of the group was employed ^ by Kaplan!He further testified that in respect to the incident "there was no picket linebecause this group had no banner or anything to that effect. Just a congregationof men on the street," but, that earlier in the day the group had carried signs andplacards used by the respondent. In view of the fact that the respondent hadestablished a picket line on ihe'Southern Pacific tracks near 'the mill of Kaplan, 372DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the group approached the truck of the Sales House from the vicinity of theSouthern Pacific tracks, that the remarks addressed by the group to the SalesHouse truck drivers identified the group' with the picketing activities of the"respondent, and that the 'respondent introduced no evidence in regard to theincident, the undersigned finds .that the group who stopped the Sales Housetruck when it first appeared at Kaplan's plant and who attempted to halt it onits second appearance were pickets of the respondent.There remains for consideration-the question of whether, the respondent wasresponsible for the activities of these pickets under the ordinary, principles ofthe law of agency.Generally speaking, a labor organization is responsible forits agents'acts of unfair labor practice (1) when the acts have been specificallyauthorized, (2) when, though unauthorized or even expressly forbidden, theyhave been committed within the scope of employment of the agents, or (3) whenthey have been subsequently ratified by the'labor organization." In the opinionof theundersigned,the activities of the pickets in respect to the Sales Housedrivers are attributable to the respondent on the "scope. of employment" theory.That is, the -pickets were presumably authorized to patrol the railroad tracksleading to the Kaplan mill with the purpose of attempting to dissuade the railroad'employees from making deliveries to the mill and from taking out loaded carsfrom the mill. Such patrolling required the pickets of the respondent toencounter employees of employers neutral to the. dispute-between the respondentand, the complainants under circumstances likely to createdissidencebetweenthe two groups. It is clear that in such a setting, the blockade of the road lead-ing to the mill by the pickets. and the1 use, of force by the pickets in the courseof their. patrol' near the picket line, as detailed above, were, incidental to theauthorized patrol and should reasonably have been expected by the respondentwhen it established' the picket line near the Kaplan mill" The undersignedaccordinglyfindsthat'the stopping offthe Sales House truck drivers and the usein connectionwith the-stoppage were within the "scope of the employ-ment" ofthe picketsas agentsof the respondent and that such activities areattributable to the respondent.4. The Injunctions'On October 22, 1947, pursuant'-to' the- petition'-of. the Missouri Pacific, PaulDebaillon, judge of the Fifteenth Judicial District Court of the State of Louisiana,issued it preliminary"injunction whereby the respondent was -enjoined from"interfering with" the Missouri Pacific "in conducting its -business as a commoncarrier and in particular in moving cars to and from its switch tracks leadinginto the plants of" American, International, Supreme, Loving, and LouisianaState and in "moving cars to and from its public loading tracks'or public teamtracks" in Crowley.respondent ceased its picketing activities at the tracks of the. Missouri Pacificand Southern Pacific.However, it continued to picket the mills of the complain-ants until the latter part of 1947.On February,17, 1948, upon the consent and stipulation of the General Counseland the respondent,, Ben C. Dawkins, Judge, of the District Court of the United"14 See RestatementrofAgency, §82,'83,93,'100,212, 216; 218,219,'228, 230See alsoSection 2(13) of the Act:!r15 As a matter,of fact;' the activities of these pickets,were analogous,to the tacticsemployed by the respondent at other times during the strike. For example,the respondent'sthreats of violence made by the employees of the railroads should they continue to passthe picket lines, followed by mass'picketing of the tracks of 'the railroad. INTERNATIONAL BROTHERHOOD, OF, TEAMSTERS, ETC.373,States for the Western District of Louisiana, issued a preliminary injunction,which, in brief, enjoined the respondent from committing any acts alleged inthe complaint to be violative of the Act.D. Conclusions1:As to the respondent's special defensesThe respondent initially contends that the complainant's allegations of viola-tion of Section 8 (b), subsections (4) (A) and (4) (B), are "insufficient inlaw," insofar as the ' respondent's activities respecting the railroads are, con-cerned, because the Act's definitions of the terms "employer" and "employee"specifically exclude from the scope of the Act, respectively, "any person subjectto the Railway Labor Act" and "any individual employed by an employer subjectto the Railway Labor Act."" That is, the respondent argues that the railroadsand their employees are excluded from the terms "employer" and "employee" bythe Act's definitions and that any activities of the respondent in respect to themcannot be held to be violative of the Act.The legislative history of the Act is not completely and directly determinativeof the argument raised by'the respondent, although it does indicate that theprimary purpose of excluding railroad employers and railroad employees fromthe scope of the terms "employer" and "employee" was to preserve the principleenunciated in the earlier National Labor Relations Act, 49 Stat. 449, that thestatute would not directly regulate the relationship between the railroad andtheir employees, who were subject to an analogous labor relations act, namely theRailway Labor Act. Thus, the report of the Joint Study Committee on LaborRelations 14 stated as follows in respect to the definition of the term "employee":The changes in the definition of this term are as follows . .. .(c)The exemption of employees of employers subject to the Railway LaborAct is to make it perfectly clear that in providing remedies from unfair laborpractices of unions and their agents it was not intended to include suchemployees.In respect to this section, Senator Robert Taft stated in the CongressionalRecord,"Iwant to'point out that railway labor has never been covered by theWagner Act; it has always been covered by the Railway Labor Act, whichprovides a somewhat different procedure.We see no reason to change thatsituation, because there were no abuses which had arisen in connection withthe operation of the Railway Labor Act. In general, we' confined our amend-ments to the bill to acts which, from evidence before the committee, werespecifically shown to be abuses.Clearly, the manifest, intent of Congress in excluding the railroads and theiremployees from the definitions of "employer", and "employee" was to insure thatneither would be, governed by the terms of the Act but would still be subject tothe regulations of the Railway Labor Act. For example, the activities of neitherthe railroads nor their employees might be held to be,unfair labor practicesunder the Act. The exemption of the railroads and their employees being positiveand direct as to,the,regulatory features of the Act, it does, not necessarily follow11 See Section 2 (2) and'(3) ']z Senate Report No 105 on S. 1126, pp. 18, 19.18 93 Cong Rec. 6658.-1 1 374DECISIONS OF NATIONALLABOR RELATIONS BOARDthat Congress intended by the reference to "employer" and "employee," to excludeThat Congress did not intend to exclude railroads' and their employees is mani-fest by the language of Section 8 (b) (4), which, as pertinent to the instantproceeding, reads as follows :It shall be an unfair labor practice for a labor organization or itsagents . . . to engage in, or to induce or encourage the employees ofanyemployer to engage in, a strike or a concerted refusal in the course of theiremployment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities or to perform anyservices, where an object thereof is: (A) forcing or requiring . ..anyem-ployeror other personto cease using, selling, handling, transporting, orotherwise dealing in the products of any other producer, processor, or manu-facturer, or to cease doing business with any other person. [Emphasissupplied.]Elsewhere in Section 8 of the Act, when the word "employer" is used it ispreceded by the indefinite article "an" a total of 7 times, and twice by the article"the." In subsection (4) of Section 8.(b), however, the modifying adjective "any"is used in connection with the word "employer" a total of 6 times. In Section 8of the Act, such usage is confined solely to subsection (4) and the proviso thereto.Contracting the usage of the adjective "any" in connection with the word "em-ployer" in subsection (4) with the use of the indefinite article-"an" elsewherein Section 8, gives-rise to the inference that,Congress intended by the word "any"to embrace the class of, employers as a whole and not merely those within thedefinition of employer set forth. by Section 2 of the Act.That such was theCongressional intent is established, in the opinion of the undersigned, by thephrase in subsection (4) (A), "any employer or other person" The word"person" is defined in Section, 2' as including "one or more individuals, labororganizations, partnerships, associations, corporations, legal representatives,trustees, trustees in bankriiptcy, or receivers."The word "person" thereforeembraces many if not all classifications excluded from the definition of the word','employer" in Section 2 (2).Obviously, the definition,of "person" would includethe railroads of the instant proceeding. Since the words "any employer" in theintroductory portion of subsection (4) and, the words "any employer or otherperson" in paragraph (A) of subsection (4) refer, to the same employer, theundersigned construes the, latter phrase to be^a controlling amplification of themeaning of the earlier phrase, `;any employer." In view of the usage andmeaning of the words "any" and "or other person" in Section 8 (b), subsection(4), the undersigned concludes that the railroads, are employers within themeaning of Section 8 (b), subsection (4).This conclusion is further buttressed by the Congressional intent,evidenced inthe committee reporf's'and debates in the Congress, that the purposeof Section 8(b), subsections ('4) (A) and (4) (B), was to remove a particular obstructionloosely'' termed "the secondary' boycott," to thefree-flow of goods in interstatecommerce.Nowhere in the Congressional history of'the'Act is there anyintima-tion that Congress did-not'intend that Section 8 (b) "subsections (4) (A) and (4)'(B), should not apply,t& a situationsuch as the instant'proceeding,where therailroads, neutrals to the primary dispute between therespondentand the combplainants, became involved in the controversy through activities of therespondent.On the contrary, the prevailing intent,of the statute,is toremove such obstruc-tions and to protectcommercefrom such injury,impairment,or interruption. INTERNATIONAL BROTHERHOOD OF TEAMSTERS, ETC.375Acceptance of the position advanced by the respondent would removefrom theambit of Section 8 (b), subsections (4) (A) and (4) (B), the industry possiblymost directly and extensively concerned with commerce, namely, the vast rail-road transportation system, would violate the clear intent of Congress in enact-ment of the section, and would to a considerable extent vitiate the Act. In addi-tion, such acceptance would create an illogical hiatus in the law obviously' not in-tended by Congress. That is, activities of the respondent directed toward certainemployers within the definition of Section 2 of the Act would be violative of Sec-tion 8 (b), subsections (4) (A) and (4) (B), yet the same activities when di-rected to one of the employers exempt under Section 2 of the Act would not be aviolation.In the instant case the respondent's activities in respect to the SalesHouse would be violative of the Act, but the same activities directed toward therailroads would not be violative of the Act, thereby creating a situation wherebythe respondent's own wrongdoing would inure profitably to its benefit.Obviously,such an interpretation of Section 8 (b), subsections (4) (A) and (4) (B), wouldencourage the extension of disputes to railroads and their employees, creating aneffect on commerce antipodal to that intended by Congress.In addition, the construction urged by the respondent as to the meaning of thewords "any employer" would, if accepted, create still another hiatus in the lawwhen applied to'the proviso to Section 8 (b). The provisoreads asfollows:That nothing contained in this subsection (b) shall be construed to makeunlawful' a refusal by any person to enter upon the premises ofany employer(other than his own employer), if the employees of such employer are en-gaged in a strike ratified or approved by a representative of such employeeswhom such employer is required to recognize' under this Act. [Emphasissupplied. ]If the respondent's argument were accepted, it would deny the protection of theproviso to those employees otherwise protected by the statute who refused to crossa picket line established around the premises of a railroad.In view of the foregoing considerations, the undersigned concludes and findsthat the railroads and their employees are not exempt from the scope of Section8 (b), subsections (4) (A) and, (4) (B) of the Act.Asa second defense, the respondent, argues, in effect, that the complaint shouldbe dismissed because it was based upon a charge improperly filed , by the com-plainants, who as "the principal parties" in the dispute between the respondentand the complainants "are not entitled to bring the case of secondary boycott."The respondent contends that charges of violation of Section 8 (b); subsections(4) (A) and (4) (B), can be made only "neutrals" or third persons not directlyinvolved in the primary dispute between the respondent and the complainants-i.e., the railroads or the Sales House herein-and that the complainants beingprimarily and directly concerned in the labor dispute,have no, standing to filecharges of secondary boycott by the respondent against the railroads and theSales House.This contention is clearly without merit.The Act itself'contains_no restric-tions or Qimitations as to the identity or interest of persons filing charges 19 andthe Board's Rules and Regulations specifically state that "A charge that anyperson has engaged in or is, engaging in any unfair labor practices affecting com-39 Section, 10 (b) of the Act reads, "Wheneverit is charged that any person has engagedin or isengaging in any, such unfair labor practice, the Board .shall have power,to issue'and cause to be served upon such person a complaint stating the charges in thatrespect....''1111., 376'DECISIONSOF NATIONALLABOR RELATIONS-BOARD'coerce` may lie made by' any person." 20 In 'discussing the same provisions of theWagner' Act, 49 Stat. 449, the Supreme'Court stated :The Act required a charge, before the,Board may issue a complaint, butomits any requirements that the charge be filed by a labor organization or anemployee..The charge; is not proof. It merelysets inmotion themachinery of an inquiry.,When a Board complaint issues, the question isonly the truth of its accusations., The charge does not even serve the purposeof a pleading.Dubious character, evil or unlawful motives, or bad faith ofthe informer, cannot,deprive the Board of its jurisdiction to conduct theinquiry.21The undersigned accordingly finds no merit in the respondent's argument thatthe proceeding was improperly initiated upon charges of the complainants."Thirdly, the respondent raises a constitutional question, stating, "In additionwe take the position that strike activity and picketing in this case as a whole arenot sufficient as a matter of law to demonstrate any threats or coercion .. .But the evidence shows at best a moderate exuberance on the part of unauthorizedindividuals and . . . under the doctrine of the Meadowmoor case, it is notsufficient to infringe on basic constitutional rights of free speech." Insofar as thisstatement may be considered to be an argument that Section 8 (b), (4) (A) and(4) (B), of the Act is violative of the free speech guarantees of the Constitutionof the United States, it is clearly,without,merit, for it is inappropriate for theBoardas anadministrative agency to pass,upon questions regarding the con-stitutionality, of Congressional enactments.The undersigned accordinglyassumesthe constitutionality of the section2.As to the meritsTurning then to a consideration of the facts set forth above in relation to theprohibitions of the Act—the pertinent portions of the Act alleged by the complaintto have been violated by the respondent read as follows,:It shall be an unfair labor practice fora labor' organization or its agentstoengage in, or to induce or' encourage the employees of anyemployerto engagein, a strike' or a concerted refusal in the course of theiremploymentto use, manufacture,process,' transport, or otherwise handle orworkon any goods,articles,materials,or commodities or to perform anyservices,where an object' thereof is: (A) forcing or requiring . . . anyemployeror other personto cease using,selling, handling, transporting, orotherwisedealing in the products of any other producer, processor,or manu-factures,or to ceasedoingbusinesswith any other person ; (B) forcingor requiring'any other employerto recognizeor bargain with a labororgani-zation as the representative'of his employeesunless such labor' organizationhas been certified as the representative of suchemployees under theprovisionsof Section 9 .. .LaborRelations Board Rules and Regulations,Series 5,, See. 203.9.n National Labor Relations Board v. Indiana & Michigan Electric Company,318 U. S.9,17,18.29 See alsoMatter of Washougal Woolen Mills,23 N. L.11.B. 1. ''23 SeeMatter of Rote-Form Corset Company, Inc.,75 N. L. R. B. 174,wherein the Boardstated, "Such questions will be left to the courts. 'In the absence of any court decision tothe contrary,the Board assumes that the Act as amendeddoesnot violate any provisionof the Constitution of the United States, as alleged by' the petitioner." ,' INTERNATIONAL BROTHERHOOD OF TEAMSTERS,ETC.377The purpose of. the; respondent's primary strike against the, complainantsadmittedly was. for recognition. It seems clear that a strike for such a purposeis not in itself an unfair labor practice under the Act and :t the activitiesof the respondent in the early period of the strike were not violative of the Act,if the somewhat desultory picketing of the Southern Pacific and Missouri Pacifictracks at a portion of the mills be disregarded."' In regard to its desire forstatutory recognition, the record establishes that the respondent` had, never'been certified by the Board as such representative for any of the complainant's em-ployees; and no substantive or probative evidence in support of its majority claimwas introduced at the hearing by the respondent?5 The record clearly supportsan inference that the strike activities of the respondent in September and earlyOctober manifestly failed to achieve the desired purpose of recognition of therespondent as bargaining representative of the complainants' employees. , Indeed,'the employees 'of the railroads continued to service the complainants, and themills continued their operations at near, if not, full, capacity and without any'serious inconvenience.'In mid-October, the strike tactics of the respondent admittedly changed.Thedesultory picketing' of the railroads was intensified.- As trains approached,groups of pickets ranging in some instances as high as 15,or 30,, gathered onthe tracks, holding placards toward the locomotive., Contemporaneously withthe change in picketing activities in respect to the railroads servicing-the com-plainants, Broussard by telephone informed Lacour, an officer in the labor organi-zation representing many of the employees of'the railroads, that if the employeesof the Southern Pacific and Missouri Pacific did not respects the picket lines,'theymight "be shot with buckshot." On the following day, this threat. wasconfirmed and amplified by Broussard in a pesonal interview with Lacour, Bou-dreaux, and Swanzey.Thus, Broussard "clarified" his telephone conversation-with Lacour by informing them that "he could not be responsible for the men"and that "the men were just a little bit restless over the fact that [the employeesof Southern Pacific and Missouri Pacific] were switching and spotting cars."He furthermore explained, when dynamite was mentioned, that-"the mdn wereevidently prepared."Broussard's warning that "all he could do, to any member'of his organization, if there was any violence, would be to suspend that member,"intensified the threats, in the opinion 'of the undersigned, indicating the lack ofcontrol by the respondent of its members.The result of these threats, of which the railroad employees were informed'by Lacour, and the intensified picketing on the tracks of the railroads, was theconcerted refusal on the part of the train crews to cross the picket lines.Theirrefusal, as amply established by the record; was based upon their fear of vio-lence or reprisal upon themselves or their property by the respondent if theycrossed the picket lines.The motivation for the respondent, in -making the24 In view of the conclusions reachedinfraas to the respondent's threats to the rail-road employees and its concentrated picketing activities at the railroads in October, theundersigned finds it unnecessary to determine' whether Broussards' fetter to Lacour andthe picketing of the railroads in the early stages of the strike were violative of the' Act25Kuhns testified generally that the respondent represented a majority of the employeesof each complainant.at the time the strike began.No documentary evidence in the wayof membership cards or records were introduced in evidence.In the opinion of the under-. fined, Kuhns'testimony standing alone is insufficient to establish the majority status ofthe respondent at each' of the comblainant'smills.It is therefore found that the, recorddoes not establish that the respondent was the collective bargaining representative of themajority of the employees of any complainant.-- - 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreats of violenceagainst the trainmen and iri intensifying' the picketing activi-ties at the railroadtracks isshown by the following testimonyof Kuhns, agentof the'respondent:Our full intention when we was picketing those mills and the railroadtracks was to perform any operation by which the trains would stop andnot service those mills.respondentdid by thethreats of violence and.by its mass picketing activities did "induce or encour-age the employees" of the Southern Pacific and Missouri. Pacific, neutrals to theprimary dispute between the respondent and the complainants, "to engage in,a strike or a concerted refusal in. the course of their employment- to .. .transport, or otherwise handle or work on any goods, articles, materials, or com--niodities or to perform any services" with the avowed object (1) of "forcing orrequiring" the Southern; Pacific and the Missouri Pacific "to cease . . . han-dling, transporting, or otherwise dealing in the products of" the complainantsor "to cease doing business with" the complainants and (2) of "forcing or.requiring" the complainants "to. recognize or bargain with" the respondent as"the representative of" the'complainants' employees at a time when the respond-ent was not' a certified representative of, such employees.The undersigned ac--cordingly concludes and finds that, by the threats of violence on the part ofBroussard and by the intensive and,mass picketing on the tracks of the Mis-souri Pacific and the Southern Pacific, the respondent has violated Section 8 (b),subsections (4) (A) and (4) (B), of the Act.''Similarly, the incident between'the respondents pickets and the drivers for theSalesHouse wasviolative of the Act.When the drivers initially approachedthe mill of Kaplan, the respondent's pickets at the tracks of the Southern Pa-formed, the drivers that a strike was in progress and that they could not enternecause "the strike is on," and ordered, them to retrace their course.Whenthe drivers returned to the mill with Montgomery, vice president of Kaplan, thepickets again assembled on the roadway leading to the mill and attemptedforcibly by the throwing of stones to halt the progress of the truck into themill. ' The entire incident clearly establishes that: the respondent, again inthe words of the Act, did "induce or encourage the employees" of the SalesHouse, a neutral to the primary labor dispute between the respondent and thecomplainants, "to engage in, a strike or concerted refusal in the course of theiremployment to . . . transport, or otherwise handle or work on any goods, articles,material, or commodities or to perform any services" with the avowed object, asshown by Kuhns' testimony, (1) of "forcing or requiring" the Sales House "toKaplan or "to cease doing business with" Kaplan and (2) of "forcing or re-quiring" Kaplan "torecognizeor bargain with" the respondent as "the repre-sentative of" Kaplan's employees at a time when the respondent was not a cer-tified representativeof suchemployees.The fact that the respondent was notultimatelysuccessfulin its attemptto dissuadethe drivers of the Sales Housefrom entering Kaplan's mill is immaterial. Inducement or encouragement ofthe Sales House employees is clearly, shown.The undersigned finds that by thisconduct the respondent violatedSection8 (b), subsections (4) (A) and (4) (B),of the Act.21The applicability of Section 8 (c) will be discussedinfra. INTERNATIONAL- BROTHERHOOD OF-TEAMSTERS,ETC.379As mentioned previously, the respondent urged that its conduct fell within theconstitutional guarantee of free speech, and the undersigned has found no meritin the contention, inasmuch as the constitutionality of the Act is assumed.How-ever, under the terms of the Act, the respondent might well raise its defense offree speech on the basis of Section 8 (c), which provides:The expressing of any views, argument, or opinion, or,the disseminationthereof, whether in written, printed,, graphic, or visual form, shall not con-stitute.or be evidence of an unfair labor practice under any of the'provisionsof this, Act, if such expression contains no threat of reprisal or force orpromise of benefit.Assumingarguendothat this proviso applies to Section 8 (b) as well as Section8 (a), it is clear that it affords the respondent no protection for the respondent'sactivities in respect to the employees of the railroads and of the Sales House.Asspondent expressed threats of reprisal and force as to the railroad employees andengaged in acts of reprisal and force, namely stoning of the truck, in respect tothe Sales House employees. It is therefore found that the acts engaged in by therespondent in violation of Section 8 (b), subsections (4) (A) and (4) (B), arebeyond the ambit of the protection of Section 8 (c).III. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section IT, above, occurring in con-nection with the operations of the complainants set forth in Section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead, and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.IV. THE REMEDYIt has been found that the respondent has violated Section 8 (b), subsections(4) (A) and (4) (B), of the Act. Although the strike of the railroads has pre-sumably ceased, there is a possibility that similar acts may be repeated in thefuture by, the respondent.n It will therefore be recommended that the respondentcease and desist from inducing or encouraging the employees of the railroads andthe Sales House or of any other employer to engage in a strike or a concertedrefusal in the course of then employment to use, manufacture, process, transport,or otherwise handle or work on goods, articles, materials, or commodities, or toperform any services, with the object (1) of forcing or requiring the railroads,the Sales House, or any other employer to cease using, selling, handling, transport-ing, or otherwise dealing in the products of, or to cease doing business with, thegain with the respondent as the representative of the complainants' employees27 In summing up his position at the close of the hearing, counsel for the respondentstated, "Now, passing over all that, here is one thing we'd like to stress to the Trial Exam-iner.If the Trial Examiner recommends any order in this case, which is based upon thelanguage of the Statute and anything further, we will be nowhere by having had thishearingThere are going to be future organizational campaigns and I think they willhave the question of representation come up this very next season and it is our positionthat if the order is going to enforce and apply the law, it should be so written that wemay be under our right altogether and not be left to, any legal interpretation to arrive atthose rights " 380DECISIONS OF, NATIONAL'LABOR'RELATIONS BOARDunless the respondent has been certified as the statutory'representative of suchemployees.I, f"-.-At the conclusion of the hearing in summing up his position,'counsel for therespondent stated,Now, if any order is written,we are requesting the Examiner to save to usthe language of that order,so thatwe may hate clearlythe right to advertisethe facts we deem relevant to our dispute'at the scene of the job and that ifour pickets are-not excessive in number'and do'not interfere with egressand ingress,they'should be'permitted'at 'all reasonable public places and ifthey are at the scene of any given plant which is under dispute and in reason-able proximity thereto, the right to, picket should not be impaired merelybecause a railroad at that point crosses.,T— ,.We ask this.Examiner that if am order be issued,that it not impair theright that we have to solicit by peaceful means the support of anybody whomay be disposed to give support.; . .We should like to have an orderin which the pickets have the right to parade on public property.We do not claim any right to standing in the middle of the tracks where therailroad is exercising its right of, easement to come through.Counsel for the complainants and the General Counsel, on the other hand, arguethat all picketing of the properties of the railroads should be enjoined,the theoryof the General Counsel being,in reliance upon'theMeadovnnoorcase 29 that "thepicketing is inseparable from unlawful conduct.",The undersigned does not agreeThe facts of the instant case are,not comparable to those of theMeadowmoorcase,in that the unlawful conduct of the respondent herein consisted principally ofthreats of violence followed by the equivalent of mass picketing of the railroadsand the stopping and the stoning of the Sales House.drivers.In the opinion ofthe undersigned,the threats and the act of violence were episodic and isolatedand the picketing did not occur in. such a background of violence and was not soenmeshed with acts of violence,that the one cannot be separated from the other.The undersignedwill accordingly,n'ot recommen"d that the respondent be re-strained from all picketing of the railroads;and nothing in the recommended ordershallhe construed as restraining any future action by'the respondent which maybe legal under Section'8 (b), subsections(4) (A) and(4) (B).Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes th'e'following:CoNcLusioNs oF'LAw1.International Rice Milling Co., "Inc.': American Rice Milling Co., Inc ; Loui-siana State Rice.Milling, Co , Inc. ; Joseph Dore, Sr., doing business as SupremeRice ' Mill ; Monte Loving, an individual doing business as Loving Rice Mills ;and Kaplain Rice Mills, Inc, are engaged in commerce within the meaning of Sec-tion 2, subsections (6) and (7), of the Act.2. International Brotherhood of. Teamsters; Chauffeurs,Warehousemen andHelpers of America, Local No. 201,'AFL, is a labor organization within the mean--3By inducing or encouraging the employees of Texas and New Orleans Rail-road, of New Orleans, Texas and Mexico Railroad Company and Guy A. Thomp-son, as trustee, and'of,The Sales and Service House to refuse' ih the course oftheir employment'fo transport goods, articles, materials, or commodities to,,or21Milk Wagon Drivers Union, etc. V. Meadowmoor Dairies, Inc.,312 U. S. 287. INTERNATIONAL :BROTHERHOOD,OF TEAMSTERS,ETC.381from, or to perform any services for, International Rice,Milling, Co,Inc.; Ameri-can Rice MillingCo., Inc.;Louisiana State Rice Milling Co,Inc ; Joseph Dore,Sr.,doing business as SupremeRiceMill ;Monte Loving,an individual doingbusiness as LovingRice Mills;and Kaplan Rice Mills,Inc, with the object offorcing or requiring Texas and New Orleans Railroad; New Orleans, Texas andMexico Railroad Companyand GuyA. Thompson,as trustee;and The Sales andService.House to cease using, selling,handling, transporting,or otherwise, deal-ing in the,products of, or to cease doing business with,such milling companies,International Brotherhood of Teamsters,Chauffeurs,Warehousemen'and Helpersof America,Local No. 201,AFL hasengaged in and is engaging in -unfair laborpractices within the meaning of Section 8(b), subsection(4) (A), of the Act.4.By inducing or encouragingthe employeesof Texas and New Orleans Rail-road,of New Orleans,Texas and Mexico Railroad Company andGuy A.Thomp-son, as trustee,and of The Sales and Service House to refuse in the course oftheir employment to transport goods, articles,materials,or commodities to orfrom, or to perform any services for, International Rice MillingCo , Inc. ; Ameri-can Rice Milling.Co., Inc.; Louisiana State Rice MillingCo., Inc. ; Joseph Dore,,Sr.,doing business as Supreme Rice Mill;Monte Loving,an individual doingbusiness as Loving Rice Mills ; and Kaplan Rice Mills, Inc.,with the Abject offorcing or requiring such milling companies to recognize or bargain with Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, LocalNo. 201, AFL,as the representative of the employees of such mill-ing companies,at a time when such labor organization had not been certified bythe Board as the representativeof such employees,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and -Helpers of America,Local No 201,AFL, has engaged in and is engaging in unfair labor practices within the meaningof Section 8 (b), subsection(4) (B), of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2, subsections(6) and(7),,of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed hereby recommends that International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America',Local No. 201,AFL, its officers andagents shall:1.Cease and desist from :(a) Inducing or encouraging the employees of Texas and New Orleans Rail-road, of New Orleans, Texas and MexicoRailroad Company and Guy A. Thomp-son, ' as trustee;of The,Sales and Service House,or of any other employer toengage in a strike or a concerted'refusal in the'course of their, employment to'use,manufacture;process, transport,or otherwise handle or work on'goods,articles,materials,or commodities,or to perform any services with the object offorcing or requiring Texas and New, Orleans Railroad; New Orleans,Texas andMexico Railroad Company and Guy A. Thompson,as trustee';The Sales ServiceHouse ; or'any other employer-to` cease using,selling, handling,transporting, orotherwise dealing in the products of, or to cease doing business,with InternationalRice Milling'Co., Inc. ; Anierican Rice,Milling Co.,Inc ; Louisiana State Rice'Milling,'Co:;'`Inc'I; i Joseph'-Dore;'r"Sr., 'doing business-as` -Supreme'Rice, Mill;Monte Loving, an individual doing business as Loving,Rice'Mills;and KaplanRice Mills;! Tnc: `;/,-<..,1,,(b) Inducing or encouraging the employees of Texas .and New Orleans Rail-road, of'New Orleans,Texas'and Mexico Railroad,Compa'ny and Guy A'..Thomp-853396-50-vol 84-28 382DECISIONSOF NATIONALLABOR'RELATIONS BOARDson, as trustee,of The-Sales and Service House, or of any other employer toengage in a strike or a concerted refusal in the course of their employment touse,manufacture,process,transport,or otherwise handle or work on goods,articles,materials,or commodities,or to perform any services with the object offorcing or requiring International Rice Milling Co, Inc.; American Rice MillingCo., Inc. ; Louisiana State Rice Milling Co, Inc ; Joseph Dore, Sr., doing busi-ness as Supreme Rice Mill;Monte Loving,an individual doing business as LovingRice Mills,and Kaplan Rice Mills, Inc.,to recognize or bargain with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americo,Local No. 201,AFL, as the representative of the employees of such companiesunless such labor organization has been certified by the Board as the representa-tive of such employees.2.Take the following affirmative action, which the undersigned finds willeffectuate the policiesof the Act:(a) Post in conspicuous places at the business office of International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, LocalNo. 201, AFL,at Crowley,Louisiana,where notices or communications to mem-bers are customarily posted, copies of the notice attached hereto as an appendix.Copies of the noticeto be furnished by the Regional Director for the FifteenthRegion, shall,after being signed by an official representative of Local No.201, beposted by the respondent immediately upon receipt thereof and maintained byit for a period of sixty(60) consecutive days thereafter.Reasonable steps shallbe taken by the respondent to insure that said notices are not altered,defaced, orcovered by any other material; and'(b)Notify the Regional Director for the Fifteenth Region in writing withinten (10)days from the date of the receipt of this Intermediate Report; what stepsthe respondent has taken to comply therewith.It is further recommended that, unless the respondent shall within ten (10)days from the receipt of this Intermediate Report notify said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 203.46 of the Rules and Regulations of -the NationalLabor Relations Board, Series 5, effective August 22,1947, any party may withintwenty(20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203.45 of said Rules and Regulations,filewiththe Board,Rochambeau Building,Washington,D. C., an original and six copiesof a statement in writing setting forth such exceptions to the Intermediate Reportor to any other part of the record or proceeding(including rulings upon all mo-tions or objections)as he relies upon, together with the original and six copiesof a brief in support thereof;and any party may, within the same period, filean original and six copies of a brief in support of the Intermediate Report. Im-mediately upon the filing of such statement of exceptions and/orbriefs, the partyfiling the same shall serve a copy thereof upon each of the other parties.Proofof service on the other parties of all papers filed with the Board shall be promptlymade as required by Section 203.85.As further provided in said Section 203.46,should any party desire permission to argue orally before the Board, requesttherefor must be made in writing to the Board within ten(10) days from thedate of service of,the order transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaid-Rules and Regulations, the findings,conclusions,recommendations,and recom-mended order herein,contained shall, as provided in Section 203.48 of said Rules INTERNATIONAL BROTHERHOODOF TEAMSTERS,ETC.383and Regulations, be adopted by the Board and become its findings, conclusionsand order, and all objections and exceptions thereto shall be deemed waived forall purposes.Dated June 2.5, 1948.APPENDIXFREDERICB. PARKES, 2nd,Trial Examiner.NOTICETo ALLMEMBERS OFINTERNATIONALBROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,LOCAL No. 201, AFLPursuant to the recommendations of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT induce or encourage the employees of Texas and New OrleansRailroad, of New' Orleans, Texas and Mexico Railroad Company and GuyA Thompson, as trustee, of The Sales and Service House, or of any otheremployer to engage in a strike or concerted refusal in the course of their em-ployment to use, manufacture, process, transport, or otherwise handle orwork on goods, articles, materials, or commodities, or to perform any serviceswith the object1.Of forcing or requiring Texas and New Orleans Railroad,; NewOrleans, Texas and Mexico Railroad Company and Guy A. Thompson,as trustee; The Sales and Service House; or any other employer tocease using, selling, handling, transporting; or otherwise dealing in theproducts of, or to cease doing business with International Rice MillingCo., Inc ; American Rice Milling Co., Inc. ; Louisiana State Rice Milling-Co., Inc'; Joseph Dore, Sr., doing business as Supreme Rice Mill; MonteLoving, an individual doing business as Loving Rice Mills ; and KaplanRice Mills, Inc., or2.Of forcing or requiring International Rice Milling Co., 'Inc. ; Ameri-can Rice Milling Co., Inc. ; Louisiana State Rice Milling Co., Inc.; JosephDore, Sr., doing business as Supreme Rice Mill; Monte Loving, an indi-vidual doing business as LovingRice Mills;and KaplanRice Mills, Inc.,to recognize or bargain with International Brotherhood of Teamsters,Chauffeurs, Warehousemenand Helpersof America, Local No. 201, AFL,as the representative of the employees of such 'companiesunless LocalNo. 201, has been certified by the NationalLabor Relations Board as therepresentative of such employees.,INTERNATIONALBROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, LOCAL No. 201, AFL,Labor Organization.By:----------------------r--------------------------------------(Title of Officer)Dated ---------------------------This notice must remain posted for sixty (60) days from the 'date hereof,and must not be altered, defaced, or covered by any other material.